UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4198



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM FLOYD FORD, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-02-367)


Submitted:   September 25, 2003           Decided:   March 25, 2004


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Appellant William Floyd Ford, Jr., was convicted by a

jury of attempted robbery of a federally insured bank, 18 U.S.C. §

2113(a) and for being a felon in possession of a handgun, 18 U.S.C.

§ 922(g)(1).       At trial, Ford’s motion for judgment of acquittal

under Federal Rule of Criminal Procedure 29 was denied after the

Government presented its case.               Ford’s renewed motion for judgment

of acquittal at the close of trial was also denied by the district

court.    The district court sentenced Ford to seventy-eight months’

imprisonment, and Ford timely appealed.

             Ford’s appellate counsel has filed an Anders* brief

raising one issue: whether the Rule 29 motion was properly denied.

Ford filed a supplemental pro se brief in which he alleges the

following    points         of   error:    (1)     the    magistrate     judge    had   no

constitutional         or   statutory      authority       to    issue   Ford’s   arrest

warrant; (2) the arrest warrant was defective; (3) the criminal

complaint was defective; (4) the prosecutor’s closing argument was

improper because it bolstered the credibility of witnesses; (5) the

in-court identification of Ford was flawed; and (6) the jury charge

was defective.         Ford has moved in this court for leave to file an

amended    pro    se    brief     to   add       one    more    substantive    claim    of

reversible       error,      namely,      that    the    government      did   not   have



     *
      Anders v. California, 386 U.S. 738 (1967).


                                           - 2 -
jurisdiction over his weapons possession offense.                 We grant the

motion.   The matter is now ripe for Anders review by this court.

            We have reviewed the testimony adduced at trial and

conclude the district court properly denied Ford’s Rule 29 motions.

When the evidence is viewed in the light most favorable to the

Government, a reasonable jury could readily conclude that Ford

committed both of the crimes charged in the indictment.                  United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).                 We further

conclude from the record that the additional issues asserted by

Ford in his pro se briefs are without merit.

            We have independently reviewed the entire record in this

case in accordance with Anders and have found no meritorious issues

for appeal.     We therefore affirm Ford’s convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED



                                      - 3 -